SpoiuoitD, J.
There was nothing in the Judge’s charge prejudicial to the prisoner, as it involved no expression of opinion upon the facts, and so far as it went, correctly expounded the law.
If the prisoner wished any additional instructions to be given to the jury, his counsel should have prepared them and submitted them to the court.
When the jury was polled, the Judge correctly refused to allow the prisoner’s counsel to interrogate the jurors as to the grounds of their verdict. The object of polling the jury is to ascertain whether the verdict, as announced by the foreman, was concurred in by all the jurors, and the inquiry should be restricted to the question, “ is this your verdict” ? Even this practice is not universal, although it is generally allowed in our sister States. State v. Harden, 1 Baily, 3; State v. Allen, 1 McCord, 525; Jackson v. Hawks, 2 Wend., 619. Contra Commonwealth v. Roley, 12 Pick., 496; Fellow's case, 5 Green., 333.
Judgment affirmed.